DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 12/3/2020. Claims 1-16, 18-20 has been examined and are pending.


				Response to Amendment
The amendment filed on 12/3/2020 cancelled claim 2.  Claims 4, 6-7, 17-19 were previously cancelled. No new claim is added. Claims 1, 3, 5, 8-9, 11, 13, 15, 20-24                    have been amended.  Therefore, claims 1, 3, 5, 8-16, and 20-26 are pending and addressed below.                

Applicant’s amendments made to claim 20, 24, and arguments filed on 12/3/2020 are sufficient to correct claim objection, set forth in the previous office action.  Therefore, Examiner withdraws claim objection.  However, claim 20 is now objected for typo.

Applicant’s amendments made to claim 9, 15 filed on 12/3/2020 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 2nd rejections on claims 9, 15.  




Claim Objections
Claim 20 is objected to because of the following informalities:
Appear missing a “semi-colon, ;” after “a date and time of said at least one encounter”
Appropriate correction is required.

Specification  
Modifications made to Related Application in original Specification are acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claims 1, 3, 5, 8-16, 20-26 recite the limitations “a message manager coupled to said network and in electronic communication with said channel server” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “(a message manager) part that” coupled with functional language “means for accepting a client message”, “means for selecting one of said 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 15, 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The Examiner interprets the element “a message manager” to be part of the programming software/instructions and is not a structural component/hardware. See [p.6] of the Applicant's originally filed publication.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.



Independent claim 20 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 20, step 1-11 of, 
providing a message manager coupled to said network and in electronic communication with said channel server, said message manager having 
a message database of message manager client messages;  
a mobile device database adapted to create a record of at least one encounter with said mobile electronic device, said record including for each of said at least one encounter 
a date and time of said at least one encounter 
a device location associated with said at least one encounter; 
a notation as to whether or not a bid was issued to said channel server for said at least one encounter with said at least one mobile electronic device;
a notation as to whether or not a select client message was published to said at least one mobile electronic device during said at least one encounter; 
a notation as to whether or not said mobile electronic device responded to said select client message during said at least one encounter; and 
a mobile device database update software routine for updating said mobile device database with a record of additional encounters with said mobile electronic device;
means for 
means for selecting one of said client messages from said message database to be published to one of said at least one mobile electronic device; and  
means for publishing said message to said mobile electronic mobile device; 

providing a client preferred geographic location associated with each of said client messages;  
providing a client specified price for publishing each of said client messages to said mobile electronic device; then 
receiving a request for bids for an opportunity to publish one of said client messages to said mobile electronic device, including receiving said device location; then 
selecting a preferred one of said client messages based on said device location and said client specified price; then 
bidding on said opportunity to publish based on said preferred one of said client messages;  then 
accepting an invitation to publish said preferred one of said client messages from said mobile electronic device; then
publishing said preferred one of said client messages to said mobile electronic device.  



In addition, claim 20, steps 1-11 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/provide programming instructions/location/price, can evaluate/accept/select a message, an invitation, can observe/publish/display message, can observe/receive request, can evaluate/bid.

Independent claim 20, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., mobile electronic device being in electronic communication with a channel server coupled to a network mobile device, a server, a database).  However, there is no hardware/machine/computing device to actually perform steps 1-8.   The instant claim recites, “providing a message manager coupled to said network and in electronic communication with said channel server”, do not mean the steps are actually performed by a hardware or computing device. At best, the claim(s) are merely providing an environment to implement the abstract idea.     


Further, Step 1, 5-7, 11 steps of (“providing…..”, “receiving...a request”, “publishing message”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/displaying/sending data/information.  



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 20 (step 2B):  There are additional elements (i.e. mobile electronic device being in electronic communication with a channel server coupled to a network mobile device, server, database) in claim 20 but there are no hardware/machine to actually perform the steps 1-11.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  
This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, page [6, 8, 10] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 

Dependent claims 21-26, are merely add further details of the abstract steps/elements recited in claims 20, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 21-26 are also non-statutory subject matter.

Independent claims 1, 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, and independent system claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 20.  

Further, the components (i.e. mobile electronic device being in electronic communication with a channel server coupled to a network mobile device, a server, a database, a geofencing/bid receiving software routine which are programming 

Dependent claims 3, 5, 8-14, and 16, are merely add further details of the abstract steps/elements recited in claims 1 and 15 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3, 5, 8-14, and 16 are also non-statutory subject matter.

Viewed as a whole, the claims (1, 3, 5, 8-16, and 20-26) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Secondly, in response to Applicant's arguments in regards to an improvement made to a specific technology or a technical field, the Examiner respectively submits that the claims does not includes any additional elements that are sufficient to amount to more than a judicial exception as just indicated above (also see 101 rejections above).  There are no hardware/machine/computing device to actually perform the step 1-11.  Other than reciting “a channel server”, “a mobile electronic device”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks. There is no specificity regarding any technology, just broadly a server to execute programming instructions, communicate over the network (i.e. internet), a database to store data. Thus, the server/the mobile device is not an essential element to actually change the ad/offer creation or display functionality, and is simply used a tool to automate the mental tasks. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information 

Again, what Applicant is referring to (e.g., ”selecting a preferred one of said client messages based on said device location and said client specified price”) is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results other than providing a geolocation/price, then requesting bidding for the publishing opportunity, which can be done by method of human activities or mental process or by paper and pen. The claim does not recite any particular configuration/specific how the system control/automate the selection process change the way of filtering the publishing opportunity.    In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   Thus, again that claim 20 does not includes any additional elements that are sufficient to amount to more than a judicial exception.

Furthermore, what applicant is referring to “building a user-encounter database” and “getting user data/information from the database” is recited at a high level of generality, and are simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. One can create/build a user information file/table (read on “database”) and getting the user information from the file/table (read on “database”).  
Therefore, this additional element limitations (i.e. a database”) are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 20). There are neither technical improvement nor improvement made to the computer’s functionality nor improvement in any other technical field.

Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the new ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 13 (dependent claim of 1), and 20 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Hart reference is now introduced and additional sections of Dingler reference are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Hart’s and additional Dingler’s teachings to support the rejection moots Applicant's argument with respect to the claims 1, 13, and 20. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In 

With respect to dependent claims Applicant argues that claims 3, 5, 8-14, 16, and 21-26, dependent from independent claim 1, 15, and 20 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1, 3, 5, 8-16, and 20-26 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



                                           Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3, 5, 8-16, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1, 3, 5, 8-16, 20-26) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 20 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 20, step 1-11 of, 
providing a message manager coupled to said network and in electronic communication with said channel server, said message manager having 
a message database of message manager client messages;  
a mobile device database adapted to create a record of at least one encounter with said mobile electronic device, said record including for each of said at least one encounter 
a date and time of said at least one encounter 
a device location associated with said at least one encounter; 
a notation as to whether or not a bid was issued to said channel server for said at least one encounter with said at least one mobile electronic device;
a notation as to whether or not a select client message was published to said at least one mobile electronic device during said at least one encounter; 
a notation as to whether or not said mobile electronic device responded to said select client message during said at least one encounter; and 
a mobile device database update software routine for updating said mobile device database with a record of additional encounters with said mobile electronic device;
means for accepting a message from at least one message manager client, said message adapted to be stored in said database of message 
means for selecting one of said client messages from said message database to be published to one of said at least one mobile electronic device; and  
means for publishing said message to said mobile electronic mobile device; 

providing a client preferred geographic location associated with each of said client messages;  
providing a client specified price for publishing each of said client messages to said mobile electronic device; then 
receiving a request for bids for an opportunity to publish one of said client messages to said mobile electronic device, including receiving said device location; then 
selecting a preferred one of said client messages based on said device location and said client specified price; then 
bidding on said opportunity to publish based on said preferred one of said client messages;  then 
accepting an invitation to publish said preferred one of said client messages from said mobile electronic device; then
publishing said preferred one of said client messages to said mobile electronic device.  

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“selecting a preferred one of said client messages based on said device location and said client specified price”).

In addition, claim 20, steps 1-11 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/provide programming instructions/location/price, can evaluate/accept/select a message, an invitation, can observe/publish/display message, can observe/receive request, can evaluate/bid.

Independent claim 20, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., mobile electronic device being in electronic communication with a channel server coupled to a network mobile device, a server, a database).  However, there is no hardware/machine/computing device to actually perform steps 1-8.   The instant claim recites, “providing a message manager coupled to said network and in electronic communication with said channel server”, do not mean the steps are actually performed 

Other than reciting “providing a message manager coupled to said network and in electronic communication with said channel server”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a processor/a server executing programming instructions, couple database to store data, sending information/data/message over internet, and displaying/presenting the information/message.    Thus, the processor/the server is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.



Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 20 (step 2B):  There are additional elements (i.e. mobile electronic device being in electronic communication with a channel server coupled to a network mobile device, server, database) in claim 20 but there are no hardware/machine to actually perform the steps 1-11.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  
This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, page [6, 8, 10] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to page [6, 8, 10], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 21-26, are merely add further details of the abstract steps/elements recited in claims 20, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 21-26 are also non-statutory subject matter.

Independent claims 1, 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, and independent system claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 20.  

Further, the components (i.e. mobile electronic device being in electronic communication with a channel server coupled to a network mobile device, a server, a database, a geofencing/bid receiving software routine which are programming instructions) described in independent claims 1 and 15 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 20). 

Dependent claims 3, 5, 8-14, and 16, are merely add further details of the abstract steps/elements recited in claims 1 and 15 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3, 5, 8-14, and 16 are also non-statutory subject matter.



Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



                                    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 11-14, 20, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dingler et al. (hereinafter, Dingler, US 2010/0113066), in view of Tholkes et al. (hereinafter, Tholkes, US 2012/0225672), further in view of Hart et al. (hereinafter, Hart, US 2012/0246003).

As per claim 1, Dingler discloses a message targeting system for targeting a client message content toward specific target recipients identified by their mobile electronic devices, the message targeting system comprising:a channel server couples to a network (Fig. 1, [0047, 0049, 0058]); 
at least one mobile electronic device in electronic communication with said channel server (Fig. 1, [0047, 0049, 0058]), 
a message manager coupled to said network and in electronic communication with said channel server (Fig. 1, [0058]), said message manager having a message database of client messages, each client message within said message database ([0066]) including 
a client message content ([0033, leverage geo-boundary identification to provide multi-channel delivery of predefined digital media content or other messages on a peer to peer basis when target endpoints (e.g., defined recipients) cross-specified geo-boundaries]); 
a client message start time, a message end time, and a message duration ([0032, More specifically, the system and method uses geographic boundaries (geo-boundaries) and time information in order to determine when to send a message to one or more recipients, 0034, Also, the system and method can be configured to send a message during a certain time period, e.g., a starting and stopping time based on the input of the user.  Under the present invention, the sender of the message has control over the starting time, ending time and location for the delivery of the geo-boundary message and can receive a confirmation message]); 
a geographic area into which said message targeting system is to publish said client message content to said select one of said at least one mobile electronic device ([0032,  relates to a location based system for providing messages to a recipient and, in particular, to a location based system that is configured to provide messages to a recipient based on time and location of the recipient, 0071,  In any scenario, once the message is received, the message is marked as sent to the recipient at step 435.  At step 440, the message is sent to the recipient]);
means for accepting a client message from at least one message manager client, said client message adapted to be stored in said database  
means for selecting one of said client messages from said message database to be published to one of said at least one mobile electronic device ([0070, If the recipient's device is within the geo-boundary, at step 415, the location-based service will retrieve a message ID.  The message ID can be stored in the storage system 22B of any of the "players" in the message queue such as the carrier infrastructure, the location based service, the message server]); and  
means for publishing said client message to said at least one mobile electronic device ([0071,  In any scenario, once the message is received, the message is marked as sent to the recipient at step 435.  At step 440, the message is sent to the recipient]), 


a client message maximum prices; and
Tholkes teaches ([0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region.  Region priority may be obtained through a bidding process in which the content creator with the highest bid gets top priority for its selected regions, 0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content.  Similarly, higher priority content will take precedent over lower priority content within a region, and thus be distributed first within that region.  Generally, higher priority selections will cost additional money]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.


However, Dingler and Tholkes do not explicitly disclose, 
each one of said at least one mobile electronic device having a current device location anywhere, said at least one mobile electronic device having entered a geographic subregion;


However, Dingler and Tholkes do not explicitly disclose wherein 24said channel server is adapted to
25promote and catalog message display 
27detect and provide to said message manager said current device location of said at 28least one mobile electronic device; 
29request and receive bids from said message manager to purchase a portion of said 30message display space on said at least one mobile device; and 
0663M-004-PCT-US - Harrison, et al. - Geofencing System - Ser. No.16/314,439 Page 5communicate to said recipient said message manager's direct contact information to enable said at least one mobile device to contact said message manager and to enable said means for 33publishing to publish said client message content to said at least one mobile device.
Hart teaches (Fig. 5, 6, item 124, [0018, Upon initiating any of these tasks (e.g., selecting the weather application) or other actions, the advertising service receives an indication that the mobile device, with an available impression (e.g., space is available in the weather UI to place an advertisement), is located within a geographical region associated with the "Electronics Warehouse" store.  In one embodiment, the advertising service conducts an auction by sending bid requests to advertisers to bid to place ad content from possible "Electronics Warehouse" competitors in the available impression on the mobile device, 0020, For instance, a car dealership that sells new cars of a first brand may indicate to the advertisement service an interest in bidding on the right to provide advertisements to mobile devices located at a different car dealership that sells new cars of a second brand, 0025, Returning to the illustrated example, after defining the regions 108(1)-(9), the advertisement service 102 may allow one or more advertisers 110(1), .  . . , 110(N) the opportunity to provide ad content to a mobile device within one of the corresponding regions 108(1)-(9).  In addition to (or in the alternative to) advertisers, demand-side platforms (DSPs), sell-side platforms (SSPs)  The advertising service 102 may then generate and deliver a bid request to each advertiser, 0050, In some instances, the advertisement service 102 may enable advertisers to place bids for particular mobile devices and entities in real time.  That is, as a mobile device enters a particular geographical region associated with a particular entity, the advertisement service 102, using a real-time bidding (RTB) system, may allow advertisers the opportunity to bid on the right to provide an advertisement to the mobile device…… As discussed above, advertisers may identify regions of interest that correspond to a competitor of the advertiser (e.g., "Acme TV" FIG. 6 illustrates that the "Price Check" application displays search results 122 for flat-screen televisions and an advertisement "All Televisions are 20% off right now at Acme TV!" in the ad impression 124.  As will be described in more detail later, in a RTB scenario, "Acme TV" provided the winning bid to provide an advertisement in the ad impression 124 in response to a bid request received from the advertisement service 102.  As a result, the "Acme TV" advertisement was displayed in the ad impression 124 along with the search results 122, 0055, In FIG. 6, the ad impression 124 is located along the top of the search results 122, 0062, At 810, in response to selecting the winning bid, the advertisement service 102, in one embodiment, provides the ad content associated with the winning bid to the mobile device.  In some embodiments, the advertising service 102, in response to selecting the winning bid, then requests ad content from the advertiser that provided the winning bid, 0072, In other embodiments, the advertising service 102, upon selecting the winning 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s and Tholkes’s method by including bidding for ad space on a mobile device, as disclosed by Hart.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising messages to located-based devices.


As per claim 3, Dingler further discloses the message targeting system of claim 1 and further comprising 
a geofencing routine adapted to display a map to said client, said map representing a geographic region ([0033, the system and method sets up a geo-boundary that can be, for example, based on a location of a sender's wireless device.  The location can be obtained from GPS, A-GPS, or triangulation methodologies, all of which are known to those of skill in the art such that further explanation is not required herein.  The location information can also be entered by using a mapping program of a content provider, e.g., by pointing and clicking  

However, Dingler does not explicitly disclose
enable said client to specify a geographic subregion on said map by selecting at least three vertices of a map polygon circumscribing said geographic subregion on said map, said geographic subregion defining said delimited geographic area; and  
means for capturing said map polygon and associating it with said client message in said message database for comparison to geolocation data from said at least one mobile electronic device.  
Tholkes teaches (Fig. 4A, 0003, For example, point-radius method limits targets to a circular radius, such as five miles, while IP address, zip code and city are unable to target neighborhoods, townships without zip codes, streets, categories, 0026, The content manager system 106 provides an electronic map of a geographic area, and accepts geographic location inputs as vertices of a polygon, where the polygon defines a geographic region on the map, 0036, Geographic region 410 in FIG. 4B is defined by lines 430 connecting the polygonal vertices 420.  Lines 430 combine to form a geofence which defines the polygonal borders of geographic region 410, 0038, At step 520, a System User may select vertices 420 for the polygonal geofence 430 which will define the geographic region 410.  The System User may click on the map 400 to place a vertex 420, may enter the latitude and longitude of a vertex 420, or may input a vertex point 420 by any other relevant method.  Preferably, when the System User has finished 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.


As per claim 5, Dingler further discloses the message targeting system of claim 1; however, Dingler does not explicitly disclose wherein said means for capturing said map polygon comprises
 
a grid adapted to overlay onto said map, said grid having rows and columns defining latitude and longitude coordinates on said map;  
a grid polygon within said grid, said grid polygon being congruent with said map polygon and having with a vertex corresponding to each vertex of said at least three vertices of said map polygon, said grid polygon thereby assigning latitude and longitude coordinates to each of said at least three vertices, said grid  
Tholkes teaches (Fig. 4B, [0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content, 0036, Displayed on map 400 are various geographic regions 410.  Although none of the regions 410 on map 400 overlap, such overlapping regions are possible.  FIG. 4B illustrates a close-up view of a geographic region 410 from map 400.  Geographic region 410 in FIG. 4B is defined by lines 430 connecting the polygonal vertices 420.  Lines 430 combine to form a geofence which defines the polygonal borders of geographic region 410, 0038, The System User may click on the map 400 to place a vertex 420, may enter the latitude and longitude of a vertex 420, or may input a vertex point 420 by any other relevant method.  Preferably, when the System User has finished creating the geofence 430, the "final" vertex 420 is entered at the same place as the first vertex 420, to "close" the polygonal geofence 430.  However, if the System User does not select the first vertex 420 as the final vertex 420 as well, the system may automatically "close" the polygonal geofence by connecting the last vertex 420 input with the first vertex 420 input.  This creates a new geographic region, as in step 530, 0041, At step 720, the System User modifies one or more than one existing vertex 420.  The System User may delete an existing vertex, at which point the content manager system 106 will connect the preceding and subsequent vertices with a geofence.  The System User may also click and drag on an existing vertex 420 to move it to a different location, and/or add new vertices 420 between existing vertices]).        



As per claim 8, Dingler further discloses the message targeting system of claim 1 and further comprising
a message qualifying software routine adapted to compare said device location to said geographic area for each message and to select a plurality of qualified client messages in which said device location is within said geographic area ([0069, The location of the recipient's device may be transmitted to the location-based service at predetermined intervals such as, for example, every 10 minutes or closer intervals depending on the originally transmitted location.  For example, location of the recipient's device can be transmitted to the location-based service every minute if the recipient's device is within a certain distance from the geo-boundary, 0070, If the recipient's device is within the geo-boundary, at step 415, the location-based service will retrieve a message ID.  The message ID can be stored in the storage system 22B of any of the "players" in the message queue such as the carrier infrastructure, the location based service, the message  

However, Dingler does not explicitly disclose
a selection software routine adapted to compare said maximum message price of each of said qualified client messages to identify one of said plurality of qualified client messages for which said maximum message price is highest.  
Tholkes teaches ([0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region.  Region priority may be obtained through a bidding process in which the content creator with the highest bid gets top priority for its selected regions, 0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content.  Similarly, higher priority content will take precedent over lower priority content within a region, and thus be distributed first within that region.  Generally, higher priority selections will cost additional money]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived 

As per claim 9, Dingler further discloses the message targeting system of claim 1; however, Dingler does not explicitly disclose wherein each message in said message database includes 
a polygon associated with each of said messages, said polygon defining a plurality of target latitude and longitude coordinates within which to publish said message to said at least one mobile electronic device.  
Tholkes teaches (Fig. 1, Fig. 4A, [0009, The latitude and longitude of the mobile device may be obtained from the device through any available method for determining location.  Preferably, software on the device sends the latitude and longitude of the device to an embodiment of the present system through a wireless or, in some cases, a wired network, 0026, The content manager system 106 provides an electronic map of a geographic area, and accepts geographic location inputs as vertices of a polygon, where the polygon defines a geographic region on the map, 0036, Geographic region 410 in FIG. 4B is defined by lines 430 connecting the polygonal vertices 420.  Lines 430 combine to form a geofence which defines the polygonal borders of geographic region 410, 0038, At step 520, a System User may select vertices 420 for the polygonal geofence 430 which will define the geographic region 410.  The System User may click 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.

As per claim 11, Dingler further discloses the message targeting system of claim 10 wherein said at least three polygon vertices are established by 
presenting said client with a view of said map;  
enabling said client to select points on said map to establish said at least three polygon vertices;  
displaying onto said map said line segments connecting said at least three polygon vertices to enable said client to see a delimited geographic region defined by said vertices; and  
mirroring said at least three polygon vertices onto said overlay to determine said latitude and longitude coordinates of each of said vertices.  
Tholkes teaches (Fig. 4A, 0003, For example, point-radius method limits targets to a circular radius, such as five miles, while IP address, zip code and city are unable to target neighborhoods, townships without zip codes, streets, categories, 0026, The content manager system 106 provides an electronic map of a geographic area, and accepts geographic location inputs as vertices of a polygon, where the polygon defines a geographic region on the map, 0036, Geographic region 410 in FIG. 4B is defined by lines 430 connecting the polygonal vertices 420.  Lines 430 combine to form a geofence which defines the polygonal borders of geographic region 410, 0038, At step 520, a System User may select vertices 420 for the polygonal geofence 430 which will define the geographic region 410.  The System User may click on the map 400 to place a vertex 420, may enter the latitude and longitude of a vertex 420, or may input a vertex point 420 by any other relevant method.  Preferably, when the System User has finished creating the geofence 430, the "final" vertex 420 is entered at the same place as the first vertex 420, to "close" the polygonal geofence 430])
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art 

As per claim 12, Dingler further discloses the message targeting system of claim 1 wherein said means for publishing comprises 
a software routine adapted to convey said device location to said means for selecting one of said client messages and to receive a select one of said client messages ([0033, Advantageously, by implementing the present invention it is possible to leverage geo-boundary identification to provide multi-channel delivery of predefined digital media content or other messages on a peer to peer basis when target endpoints (e.g., defined recipients) cross-specified geo-boundaries]); 
a software routine adapted to receive a communication from said mobile electronic device inviting said select one of said client messages ([0032, More specifically, the system and method uses geographic boundaries (geo-boundaries) and time information in order to determine when to send a message to one or more recipients, 0034, Also, the system and method can be configured to send a message during a certain time period, e.g., a starting and stopping time based on the input of the user.  Under the present invention, the sender of the message has control over the starting time, ending time and location for the delivery of the geo-boundary message and can receive a confirmation message]); and  
a software routine adapted to publish said select one of said client messages to said mobile electronic device ([0032, relates to a location based system for  

However, Dingler does not explicitly disclose
a software routine adapted to receive a request for bids from said channel server, said request for bids including said device location;  
a software routine adapted to issue a bid in response to said request for bids based on said select one of said client messages;  

Tholkes teaches ([0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region.  Region priority may be obtained through a bidding process in which the content creator with the highest bid gets top priority for its selected regions, 0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content.  Similarly, higher priority content will take precedent over lower priority content within a region, and thus be distributed first within that region.  Generally, higher priority selections will cost additional money]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived 

As per claim 13, 24, Dingler further discloses, wherein said means for selecting one of said client messages includes 
a mobile device database having a record of at least one encounter with each of said at least one mobile electronic device ([0032, 0062]), said record including for each of said at least one encounter 
a date and time of said at least one encounter ([0032, 0034, 0062]);  
a device location associated with said at least one encounter ([0032, 0062]);  
a notation indicating if a client message was published to said at least one mobile electronic device during said at least one encounter ([0070, 0071]);  
a notation indicating if said mobile electronic device responded to said client message during said at least one encounter ([0070]); and  

However, Dingler does not explicitly disclose
a notation indicating if bid was issued to said channel server for said at least one encounter with said at least one mobile electronic device;  
Tholkes teaches ([0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.

However, Dingler and Tholkes do not explicitly disclose
a mobile device analysis software routine within said message manager, said mobile device analysis software routine adapted to analyze said at least one encounter to select said bid for issuance to said channel server;
a device database update software routine for updating said mobile device database with a record of additional ones of said at least one encounter with each of said at least one mobile electronic device.  
 The advertising service 102 may then generate and deliver a bid request to each advertiser, 0050, In some instances, the advertisement service 102 may enable advertisers to place bids for particular mobile devices and entities in real  As discussed above, advertisers may identify regions of interest that correspond to a competitor of the advertiser (e.g., "Acme TV" may identify a region of interest that corresponds to "Electronics Warehouse").  By doing so, "Acme TV" may bid to place content on a mobile device located within "Electronics Warehouse" with the intent to convince the user associated with the mobile device to purchase an item from "Acme TV" instead of "Electronics Warehouse." …For example, a merchant may choose to participate in the advertisement service 102 by placing bids to provide advertisements on mobile devices located within its own store (or department) in an effort to prevent competitors of the store from placing one or more advertisements on the mobile device that may draw business away from the merchant, 0052, In this instance, "Acme TV" provided the winning bid in response to the bid request and, as a result, advertisement 502 associated with "Acme TVs" is provided to mobile device 116(M), 0054, FIG. 6 illustrates that the "Price Check" application displays search results 122 for flat-screen televisions and an advertisement "All Televisions are 20% off right now at Acme TV!" in the ad impression 124.  As will be described in more detail later, in a RTB scenario, "Acme TV" provided the winning bid to provide an advertisement in the ad impression 124 in response to a bid request received from the advertisement service 102.  As a result, the "Acme TV" advertisement was displayed in the ad impression 124 along with the search results 122, 0055, In FIG. 6, the ad impression 124 is located along the top of the search results 122, 0072, At  At 924, the advertisement service 102 provides the advertisement, ad tag or the like to the mobile device 116(M), and, at 926, the mobile device 116(M) receives the advertisement and displays the advertisement]).  

Hart further teaches ([0064, In this instance, the advertising service 102 may receive definitions (and updates, if any) of the geographic regions at 902.  As described above, in one instance, a user of the mobile device may provide location information of one or more entity, 0071, In another example, where the ad content will be displayed for a first period of time, the advertisement service 102 may generate and deliver a second bid request to advertisers to provide ad content for the same application page for a second period of time.  Suppose, for example, that an application page remains open for an extended period of time.  The advertisement initially displayed in the application page may be replaced (rotated) with a second advertisement provided by the same advertiser or another advertiser based on the second bid request]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s and Tholkes’s method by including winning bid for ad space on a mobile device, as disclosed by Hart.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed 

As per claim 14, 25, 26, Dingler further discloses; and further comprising 
a device analysis software routine adapted to develop assessments of recency and frequency of encounters with said at least one mobile electronic device (0071,  If the message was already sent, the process will end.  ….In any scenario, once the message is received, the message is marked as sent to the recipient at step 435.  At step 440, the message is sent to the recipient.  At step 445, the recipient receives the message and, at step 450, the recipient will send confirmation of receipt, 0072, whether the user has requested that the message be sent multiple times), and to develop assessments of success of any client messages published to said at least one mobile device ([0071          If the message was already sent, the process will end.  If the message was not already sent, at step 430, the message server will retrieve the message.  The message may be residing on any machine/system in the message queue.  For example, the message may reside on the message server, the location based service, the carrier infrastructure, a content provider or even the sender of the message.  In any scenario, once the message is received, the message is marked as sent to the recipient at step 435.  At step 440, the message is sent to the recipient.  At step 445, the recipient receives the message and, at step 450, the recipient will send confirmation of receipt]), said success being defined by whether or not said at least one mobile electronic device responded to  
	
As per claim 20, Dingler discloses an improved method of targeting message content toward specific target recipients, said target recipients having a mobile electronic device having a device location, said mobile electronic device being in electronic communication with a channel server coupled to a network, the improved method comprising 
providing a message manager coupled to said network and in electronic communication with said channel server (Fig. 1, [0047, 0049, 0058]), said message manager having 
a message database of message manager client messages ([0066, In further embodiments, the message (text message or other types of content) can be stored on the database of the message server or the location based service.  In the case that the information is to be stored at the location based service, such content can be sent directly to the location based service, bypassing the message server]);  
a mobile device database having a record of at least one encounter with each of said at least one mobile electronic device ([0032, 0062]), said record including for each of said at least one encounter 
a date and time of said at least one encounter ([0032, 0034, 0062]);  
a device location associated with said at least one encounter ([0032,            0062]);  
a notation as whether or not a select client message was published to said at least one mobile electronic device during said at least one encounter ([0070, 0071]);  
a notation as to whether or not said mobile electronic device responded to said client message during said at least one encounter ([0070, 0071]); and  

However, Dingler does not explicitly disclose
a notation as to whether or not a bid was issued to said channel server for said at least one encounter with said at least one mobile electronic device;  
Tholkes teaches ([0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region.  Region priority may be obtained through a bidding process in which the content creator with the highest bid gets top priority for its selected regions, 0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content.  Similarly, higher priority content will take precedent over lower priority content within a region, and thus be distributed first within that region.  Generally, higher priority selections will cost additional money]).


means for accepting a message from at least one message manager client, said message adapted to be stored in said database of message manager client messages and to be targeted to one or more of said at least one mobile electronic device ([0032, relates to a location based system for providing messages to a recipient and, in particular, to a location based system that is configured to provide messages to a recipient based on time and location of the recipient.  More specifically, the system and method uses geographic boundaries (geo-boundaries) and time information in order to determine when to send a message to one or more recipients, 0051, The sender 40 can store message in the storage system 22B or on the user's own device, 0062, The message server receives the message, and stores the message along with the unique ID in a repository, e.g., storage system 22B]);  
means for selecting one of said client messages from said message database to be published to one of said at least one mobile electronic device ([0070, If the recipient's device is within the geo-boundary, at step 415, the location-based  
means for publishing said message to said mobile electronic device ([0071,  In any scenario, once the message is received, the message is marked as sent to the recipient at step 435.  At step 440, the message is sent to the recipient])
providing a client preferred geographic location associated with each of said client messages ([0032,  relates to a location based system for providing messages to a recipient and, in particular, to a location based system that is configured to provide messages to a recipient based on time and location of the recipient.  More specifically, the system and method uses geographic boundaries (geo-boundaries) and time information in order to determine when to send a message to one or more recipients, 0035, a local agent residing on a recipient's handheld device can use locally cached location information obtained by GPS, A-GPS or mechanisms other than the telecommunications network]);  
providing a client specified price for publishing each of said client messages to said mobile electronic device ([0052, 0059]); then 

However, Dingler and Tholkes do not explicitly disclose
a device database update software routine for updating said mobile device database with a record of additional ones of said at least one encounter with each of said at least one mobile electronic device.  


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s and Tholkes’s method by including winning bid for ad space on a mobile device, as disclosed by Hart.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising messages to located-based devices.


However, Dingler and Tholkes do not explicitly disclose
receiving a request for bids for an opportunity to publish one of said client messages to said mobile electronic device, including receiving said device location; then 
selecting a preferred one of said client messages based on said device location and said client specified price; then 
bidding on said opportunity to publish based on said preferred one of said client messages;  then 
accepting an invitation to publish said preferred one of said client messages from said mobile electronic device; then
publishing said preferred one of said client messages to said mobile electronic device.  
Hart teaches (Fig. 5, 6, item 124, [0018, Upon initiating any of these tasks (e.g., selecting the weather application) or other actions, the advertising service receives an indication that the mobile device, with an available impression (e.g., space is available in the weather UI to place an advertisement), is located within a geographical region associated with the "Electronics Warehouse" store.  In one embodiment, the advertising service conducts an auction by sending bid requests to advertisers to bid to place ad content from possible "Electronics Warehouse" competitors in the available impression on the mobile device, 0020, For instance, a car dealership that sells new cars of a first brand may indicate to the advertisement service an interest in bidding on the right to provide advertisements to mobile devices located at a different car dealership that sells new cars of a second brand, 0025, Returning to the illustrated example, after defining the regions 108(1)-(9), the advertisement service 102 may allow one or more  The advertising service 102 may then generate and deliver a bid request to each advertiser, 0050, In some instances, the advertisement service 102 may enable advertisers to place bids for particular mobile devices and entities in real time.  That is, as a mobile device enters a particular geographical region associated with a particular entity, the advertisement service 102, using a real-time bidding (RTB)  As discussed above, advertisers may identify regions of interest that correspond to a competitor of the advertiser (e.g., "Acme TV" may identify a region of interest that corresponds to "Electronics Warehouse").  By doing so, "Acme TV" may bid to place content on a mobile device located within "Electronics Warehouse" with the intent to convince the user associated with the mobile device to purchase an item from "Acme TV" instead of "Electronics Warehouse." …For example, a merchant may choose to participate in the advertisement service 102 by placing bids to provide advertisements on mobile devices located within its own store (or department) in an effort to prevent competitors of the store from placing one or more advertisements on the mobile device that may draw business away from the merchant, 0052, In this instance, "Acme TV" provided the winning bid in response to the bid request and, as a result, advertisement 502 associated with "Acme TVs" is provided to mobile device 116(M), 0054, FIG. 6 illustrates that the "Price Check" application displays search results 122 for flat-screen televisions and an advertisement "All Televisions are 20% off right now at Acme TV!" in the ad impression 124.  As will be described in more detail later, in a RTB scenario, "Acme TV" provided the winning bid to provide an advertisement in the ad impression 124 in response to a bid request received from the advertisement service 102.  As a result, the "Acme TV" advertisement was displayed in the ad impression 124 along with the search results 122, 0055, In FIG. 6, the ad impression 124 is located along the top of the search results 122]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s and Tholkes’s method by including bidding 


As per claim 21, Dingler further discloses the improved method of claim 20 wherein the step of providing a client preferred geographic location includes the following steps 
displaying to said client a map of a geographic region ([0033]); then 

However, Dingler does not explicitly disclose
enabling said client to select at least three vertices on said map; then 
converting said at least three vertices to a polygon; and  
assigning latitude and longitude coordinates to said polygon; then 
associating said polygon with said message.  
Tholkes teaches (Fig. 4A, 4B, [0007, In one embodiment, the System User utilizes a map editor to identify and, if desired, subsequently revise the geographic zones in which content is targeted.  In operation, the System User clicks on the map to place points.  Consecutively placed points are connected by a line, and become vertices in a polygonal geofence which define a region.  The System User may also be able to drag imprecise polygon points into the correct position.  Further, the content and/or ad 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.

As per claim 23, Dingler further discloses the improved method of claim 21 wherein the selecting step includes the additional steps of 
contrasting said device location to said client preferred geographic location for each of said client messages ([0070, At step 410, a determination is made by the location based service as to whether the recipient's device has crossed the geo-boundary.  The process ends if the recipient's device is not within the geo-boundary]); then 
identifying a group of client messages in which said device location falls within said client preferred geographic location of each of said client messages within said group of client messages ([0070, However, the process can continue in a loop until a recipient is detected to be within the boundary.  If the recipient's device is within the geo-boundary, at step 415, the location-based service will retrieve a message ID.  The message ID can be stored in the storage system 22B of any of the "players" in the message queue such as the carrier infrastructure, the location based service, the message server, etc   …. The message ID can include, for example, a URL of the content or request that the content be pushed directly to the recipient, the address of the recipient and the time information to send the content to the recipient.  In embodiments, at step 420, the message server can receive the message ID and the device ID, for example]);  then 


However, Dingler does not explicitly disclose
comparing said client specified price among each of said client messages in said group of client messages then 
electing said preferred one of said client messages.  
Tholkes teaches (Fig. 3A, 3D, [0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region. Region priority may be obtained through a bidding process in which the content creator with the highest bid gets top priority for its selected regions, 0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content. Similarly, higher priority content will take precedent over lower priority content within a region, and thus be distributed first within that region. Generally, higher priority selections will cost additional money, 0034, 0035]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.

Claims 10, 15, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dingler et al. (hereinafter, Dingler, US 2010/0113066), in view of Tholkes et al. (hereinafter, Tholkes, US 2012/0225672), further in view of Hart et al. (hereinafter, Hart, US 2012/0246003), and further in view of Golden et al. (hereinafter, Golden, US 2012/0036034).

As per claim 10, Dingler further discloses the message targeting system of claim 9; however, Dingler does not explicitly disclose wherein said polygon comprises 
at least three polygon vertices disposed on a map;  
a line segment connecting each adjacent two of said at least three polygon vertices; and  
Tholkes teaches (Fig. 4B, [0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content, 0036, Displayed on map 400 are various geographic regions 410.  Although none of the regions 410 on map 400 overlap, such overlapping regions are possible.  FIG. 4B illustrates a close-up view of a geographic region 410 from map 400.  Geographic region 410 in FIG. 4B is defined by lines 430 connecting the polygonal vertices 420.  Lines 430 combine to form a geofence which defines the polygonal borders of geographic region 410, 0038, The System User may click on the map 400 to place a vertex 420, may enter the latitude and longitude of a vertex 420, or may input a vertex point 420 by any other relevant method.  Preferably, when the System User has finished creating the geofence 430, the "final" vertex 420 is entered at the same place as the first vertex 420, to "close" the polygonal geofence 430.  However, if the System User does not select the first vertex 420 as the final vertex 420 as well, the system may automatically "close" the polygonal geofence by connecting the last vertex 420 input with the first vertex 420 input.  This creates a new geographic region, as in step 530, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.

However, Dingler and Tholkes and Hart do not explicitly disclose
a grid overlay disposed atop said map, said grid adapted to convert said polygon vertices into latitude and longitude coordinates.  
Golden teaches ([0053, When the map is zoomed to the cell level, a grid overlaying a street map appears on the webpage.  The grid divides the map into virtual cells each labeled with a unique identifier (e.g., in numeric, alphabetic, or alphanumeric format), 0014, allocating cells within a virtual grid to content providers according to various priority and selection schemes.  The cell allocation systems and methods can be used  The system 100 for communicating information to an information playback device 102 in a location-selective manner can include a location tracking system 104 for determining the geographical location of the information playback device 102 (e.g., in terms of latitude and longitude) which can include the information playback device 102 which can be configured to transmit signals to the location tracking system and receive signals from an external source, a transceiver 106 for receiving positional information from the location tracking system 104, a server 108 in communication with the transceiver 106 and including mapping software and software for creating a virtual grid, a set of information stored in a database 110 on the server 108, and a transmitter 112 in communication with the server 108 and capable of transmitting the set of information to the information playback device 102 in a location-selective manner, 0025, The virtual grid software can be any program that can divide a given geographical area into at least two discrete (or in some cases overlapping) virtual cells 114.  For example, the entire planet Earth, a country, a continent, a city, or a region may be overlaid with a virtual grid 116 generated by the software]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s and Tholkes’s and Hart’s method by including grid information, as disclosed by Golden.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the 

As per claim 15, Dingler discloses a message manager coupled to a network and adapted to target message content toward specific target recipients, said target recipients having a mobile electronic device having a device location defined by a device latitude and a device longitude, said mobile electronic device being in electronic communication with a channel server, said channel server coupled to said network, the message manager comprising 
a message database of message manager client messages ([0066, In further embodiments, the message (text message or other types of content) can be stored on the database of the message server or the location based service.  In the case that the information is to be stored at the location based service, such content can be sent directly to the location based service, bypassing the message server]), each of said client messages including a message content ([0032, relates to a location based system for providing messages to a recipient and, in particular, to a location based system that is configured to provide messages to a recipient based on time and location of the recipient.  More specifically, the system and method uses geographic boundaries (geo-boundaries) and time information in order to determine when to send a message to one or more recipients, 0051, The sender 40 can store message in the storage  
a geofencing software routine adapted define said message geographic target area ([0050, 0061]), said geofencing software routine having a map adapted to be displayed to said client, said map representing a geographic region ([0033, In embodiments, the system and method sets up a geo-boundary that can be, for example, based on a location of a sender's wireless device.  The location can be obtained from GPS, A-GPS, or triangulation methodologies, all of which are known to those of skill in the art such that further explanation is not required herein.  The location information can also be entered by using a mapping program of a content provider, e.g., by pointing and clicking on a specific location on a map]);  

However, Dingler does not explicitly disclose 
a geographic target area software routine adapted to enable said client to select at least three vertices of a map polygon circumscribing said geographic target area on said map; and  
a bid receiving software routine adapted to receive bids from said channel server for publishing a select one of said client messages to said mobile electronic device;  
a message selection software routine adapted to contrast said device latitude and said device longitude to said polygon and to compile a group of client messages for which said device location falls within said message geographic target area; and  
a price comparison software routine adapted to compare said message price of all of said client messages within said group of client messages and to identify a select one said client messages from said group of client messages for publishing to said mobile electronic device.  

Tholkes teaches  (Fig. 4B, [0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content, 0036, Displayed on map 400 are various geographic regions 410.  Although none of the regions 410 on map 400 overlap, such overlapping regions are possible.  FIG. 4B illustrates a close-up view of a geographic region 410 from map 400.  Geographic region 410 in FIG. 4B is defined by lines 430 connecting the polygonal vertices 420.  

Tholkes further teaches ([0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region.  Region priority may be obtained through a bidding process in which the content creator with the highest bid gets top priority for its selected regions, 0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content.  Similarly, higher priority content will take precedent over lower priority content within a region, and thus be distributed first within that region.  Generally, higher priority selections will cost additional money]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon and bid information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.

However, Dingler and Tholkes and Hart do not explicitly disclose
a grid adapted to overlay onto said map, said grid having rows and columns defining latitude and longitude coordinates on said map, said grid adapted to intercept and to assign latitude and longitude coordinates to said at least three vertices, said latitude and longitude coordinates defining a polygon;  
Golden teaches ([0014, The cell allocation systems and methods can be used in a system for communicating information to information playback devices in a location- and/or application-selective manner The information communicated can be advertising in text, graphics, pinpoints (which identify a certain area on the map that will interact with the grid), 0053, When the map is zoomed to the cell level, a grid overlaying a street map appears on the webpage.  The grid divides the map into virtual cells each labeled with a unique identifier (e.g., in numeric, alphabetic, or alphanumeric format), 0014, allocating cells within a virtual grid to content providers according to various priority and 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s and Tholkes’s and Hart’s method by including grid information, as disclosed by Golden.  The teachings are deemed to have 

As per claim 16, Dingler further discloses the message manager of claim 15 and further comprising
 receiving a communication from said mobile electronic device inviting said select one of said client messages ([0070, If the recipient's device is within the geo-boundary, at step 415, the location-based service will retrieve a message ID.  The message ID can be stored in the storage system 22B of any of the "players" in the message queue such as the carrier infrastructure, the location based service, the message server, etc   …. The message ID can include, for example, a URL of the content or request that the content be pushed directly to the recipient, the address of the recipient and the time information to send the content to the recipient.  In embodiments, at step 420, the message server can receive the message ID and the device ID, for example]); and  
a message publishing software routine for publishing said select one of said client messages directly to said mobile electronic device ([0071, In any scenario, once the message is received, the message is marked as sent to the recipient at step 435.  At step 440, the message is sent to the recipient.  At step 445, the  

However, Dingler does not explicility disclose
a bidding software routine adapted to issue a bid in response to said request for bids based on said select one of said client messages; and
Tholkes further teaches ([0008, A region's priority level may dictate whether an ad targeted for that region is transmitted to the end user rather than an ad targeted for another region.  Region priority may be obtained through a bidding process in which the content creator with the highest bid gets top priority for its selected regions, 0033, As region may overlap, a higher priority region's associated content will take precedent over a lower priority region's content.  Similarly, higher priority content will take precedent over lower priority content within a region, and thus be distributed first within that region.  Generally, higher priority selections will cost additional money]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s method by including vertices and polygon and bid information, as disclosed by Tholkes.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.

wherein the converting and assigning steps further include the steps of 
overlaying said map with a grid, said grid having rows and columns defining latitude and longitude lines; then 
intercepting said at least three vertices on said map as points on said grid; and 
identifying said latitude and longitude coordinates for said polygon with said grid.  
Golden teaches ([0014, The cell allocation systems and methods can be used in a system for communicating information to information playback devices in a location- and/or application-selective manner The information communicated can be advertising in text, graphics, pinpoints (which identify a certain area on the map that will interact with the grid), 0053, When the map is zoomed to the cell level, a grid overlaying a street map appears on the webpage.  The grid divides the map into virtual cells each labeled with a unique identifier (e.g., in numeric, alphabetic, or alphanumeric format), 0014, allocating cells within a virtual grid to content providers according to various priority and selection schemes.  The cell allocation systems and methods can be used in a system for communicating information to information playback devices in a location- and/or application-selective manner The information communicated can be advertising in text, graphics, pinpoints (which identify a certain area on the map that will interact with the grid), photographs, visuals, video and/or audio, 0021, The system 100 for communicating information to an information playback device 102 in a location-selective manner can include a location tracking system 104 for determining the geographical 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dingler’s and Tholkes’s and Hart’s method by including grid information, as disclosed by Golden.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective targeted advertising message to located-based devices.


                                                         Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681